PER CURIAM.
Upon consideration of the appellants’ response to the Court’s order of January 8, 2004, the Court has determined that the notice of appeal was prematurely filed. See generally Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002)(holding that reservation of jurisdiction over non-collateral issue renders an order nonfinal). Specifically, the lower tribunal’s reservation of jurisdiction to determine collateral source set-offs, a non-collateral matter, interferes with the finality of the judgment. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
KAHN, BENTON and VAN NORTWICK, JJ., CONCUR.